Citation Nr: 0821490	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-03 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for chronic 
obstructive pulmonary disease (COPD) as a result of inservice 
asbestos exposure.  
 
2.  Entitlement to service connection for asbestosis. 
 
3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to April 
1967.

Service connection for chronic obstructive and restrictive 
lung disease was initially denied by a March 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee Ohio.  The veteran did 
not file an appeal within one year of the rating decision and 
this determination is final. See 38 C.F.R. § 20.1103 (2007).

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from RO rating decisions dated in May and 
June 2005 that declined to reopen the claim of service 
connection for COPD, and denied service connection for 
asbestosis and degenerative disc disease of the cervical 
spine. 

The veteran was afforded a personal hearing in March 2008 
before the undersigned Veterans Law Judge sitting at 
Nashville, Tennessee.  The transcript is of record.

Following review of the record and the decision that follows, 
the claims will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for COPD as a result of exposure to 
asbestos was denied by an RO decision dated in March 2000; 
the appellant did not file a timely appeal and that 
determination became final.

2.  Evidence received subsequent to the March 2000 RO 
determination, when considered by itself or together with 
previous evidence of record, relates to an unestablished fact 
necessary to support the claim of service connection for COPD 
as a result of exposure to asbestos.


CONCLUSIONS OF LAW

1.  The March 2000 RO decision that denied service connection 
for COPD as a result of exposure to asbestos is final. 38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1103 
(2007).

2.  The evidence received subsequent to the March 2000 RO 
decision is new and material and the veteran's claim of 
entitlement to service connection for COPD as a result of 
exposure to asbestos is reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision with respect to the threshold 
issues of whether new and material evidence has been received 
to reopen the claim of service connection for COPD as a 
result of inservice exposure to asbestos, further assistance 
is unnecessary to aid the appellant in substantiating this 
claim.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp 2007); 38 C.F.R. § 3.303 (2007).  To establish 
service connection, there must be evidence of an etiological 
relationship between a current disability and service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual Background

As noted previously, the RO denied service connection for 
COPD as a result of exposure to asbestos by a rating 
determination dated in March 2000.  The Board must therefore 
review all of the evidence submitted since the March 2000 
rating decision to determine whether the appellant's claim of 
service connection for COPD as a result of exposure to 
asbestos should be reopened and re-adjudicated de novo. See 
Evans v. Brown, 9 Vet. App. 273 (1996).  A claim that is the 
subject of a final decision can only be reopened upon the 
submission of new and material evidence. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2007) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2000 rating 
decision included service records that showed that the 
veteran served in the Navy with a military occupational 
specialty consistent with pipefitter.  The service medical 
records are negative for lung treatment.  Private clinical 
records dating from 1993 reflect treatment for pulmonary 
problems variously diagnosed as COPD with scarring, 
pneumonia, asthma.  A history of heavy asbestos exposure was 
noted.  

By rating action dated in March 2000, service connection for 
COPD as a result of exposure to asbestos was denied on the 
basis that there was no available evidence of record to 
establish service connection for COPD and restrictive lung 
disease.  The veteran was notified of this determination by 
letter dated in April 2000 but did not file a timely appeal.  
He attempted to reopen his claim for such in correspondence 
dated in October 2004. 

The evidence received after the March 2000 denial of the 
claim of service connection for COPD as a result of exposure 
to asbestos includes extensive private and VA clinical 
records dating from 1993 showing treatment for various 
disabilities that included lung disease.  Documentation was 
received showing that the veteran was awarded Social Security 
disability in 1993 with a primary diagnosis of chronic 
pulmonary sufficiency.  An inquiry was sent to the National 
Personnel Record Center relative to the veteran's potential 
asbestos exposure, and a response was received in May 2000 
that there was no way of knowing to what extent he was 
exposed to asbestos during his naval service.  It was 
related, however, that general specifications for ships 
during that period required that heated surfaces be covered 
with an insulating material, and that it was highly probable 
that asbestos products were used to achieve that end.  A list 
of the items requiring insulation was provided, including 
piping, flanges, valves, fittings, machinery, boilers, 
evaporators and heaters.  A letter dated in March 2008 was 
received from J.R.F., M.D., noting that the appellant was 
exposed to a significant amount of asbestos in service and 
that since that time, he had developed asbestos changes in 
his lungs.  The physician stated that the veteran suffered 
from COPD "which seems to be in part directly related to his 
asbestos exposure."  

The Board finds that the additional information, in 
particular, the response received from the National Personnel 
Record Center indicating the veteran's potential exposure to 
asbestos while in the Navy, and the opinion by Dr. F. partly 
attributing COPD to asbestos exposure in service, when viewed 
in the context of the service medical records, provides a 
nexus between the currently claimed disabilities and symptoms 
in service.  This evidence clearly tends to support the 
veteran's claim in a manner not previously demonstrated.  It 
must therefore be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board finds that new 
and material evidence has been submitted, and the claim of 
entitlement to service connection for COPD as a result of 
exposure to asbestos is reopened.  This issue will be further 
addressed in a remand below.




ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
obstructive pulmonary disease as a result of inservice 
asbestos exposure; the claim is granted to this extent.


REMAND

Review of the record discloses that the veteran has not been 
provided notice of the Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to the issues of service connection for asbestosis 
and degenerative disc disease of the cervical spine.  The 
VCAA and its implementing regulations require that VA provide 
notice to claimants regarding information needed to complete 
an application for benefits, as well as specific notice 
regarding information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The record reflects that the RO has sent other VCAA 
notice letters to the veteran, but none specifically 
addresses service connection for asbestosis and cervical 
spine disability.  Additionally, since the claim of 
entitlement to service connection for COPD as a result of 
inservice asbestos exposure has been reopened, appropriate 
VCAA notice must also be provided in this regard.  The 
veteran must be given the required notice as to these issues 
on appeal.  Accordingly, the case is being remanded in order 
to comply with the statutory requirements of the VCAA.

The veteran asserts that he now has asbestosis and chronic 
obstructive pulmonary disease as a result of exposure to 
asbestosis during service.  Private medical reports dated in 
August 2007 and March 2008 indicate that the veteran is being 
treated for asbestosis or asbestos change in the lungs.  
However, when examined for VA compensation and pension 
purposes in June 2007, it was unequivocally found that the 
appellant did not have asbestosis.  While the VA examining 
nurse practitioner did indicate that the veteran had possible 
minimal pleural disease from asbestos exposure, she stated 
that an opinion as to whether it was related to service could 
not be resolved without speculation.  The Board finds that 
given the divergent medical conclusions cited above, as well 
the lack of an adequate opinion as to whether any current 
lung disease is traceable to service, a current VA specialist 
examination with a medical opinion is indicated to resolve or 
reconcile the conflicting assessments.  

The veteran also asserts that he now has cervical spine 
disability as the result of a motor vehicle injury during 
service.  The record reflects that when the appellant was 
examined by VA in June 2007, an opinion was provided with 
respect to the thoracolumbar spine, but no diagnosis or 
opinion as to the cervical spine was reported.  In this 
regard, the Board finds that the June 2007 VA examination is 
inadequate for rating purposes, and the veteran should be 
scheduled for an orthopedic examination to include a medical 
opinion.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the record reflects that the appellant appears to 
receive regular VA outpatient treatment.  The most recent 
records date through February 2008.  Therefore, records 
dating from March 2008 should be requested and associated 
with the claims folder. See Epps v. Brown, 9 Vet. App. 341 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied.  The 
veteran should specifically be 
told what is required to 
substantiate the claims on appeal.  
He must be told to submit any 
evidence he has in his possession 
in support of the claims. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 
373-374 (2002).

2.  VA outpatient records dating 
from March 2008 should be 
requested and associated with the 
claims folder.  

3.  The veteran should be 
scheduled for an examination by a 
VA pulmonary disease specialist.  
All indicated tests and studies 
should be performed, and clinical 
findings should be reported in 
detail and correlated to specific 
diagnoses.  The claims file and a 
copy of this remand should be made 
available to the physician 
designated to examine the 
appellant.  The examiner should 
indicate whether or not the claims 
folder was reviewed.  A 
comprehensive clinical history 
should be obtained.  The 
examination report should include 
a discussion of the veteran's 
documented medical history and 
assertions.  Based on a thorough 
review of the evidence of record, 
the examiner should provide an 
opinion, with complete rationale, 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that the 
veteran now has asbestosis, COPD 
or any other lung disease that is 
traceable to active service 
between 1962 - 1967, or whether 
any lung disease more likely of 
post service onset.  

The report of the examination 
should be presented in a narrative 
format.  In formulating the 
medical opinion, the examiner is 
asked to consider that the term 
"at least as likely as not" does 
not mean within the realm of 
possibility, rather that the 
weight of the medical evidence 
both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against causation.

4.  The veteran should be 
scheduled for examination by a VA 
orthopedist to determine whether 
or not current cervical spine 
disability is reasonably related 
to service.  The claims folder and 
a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies deemed necessary should be 
conducted.  The examination report 
should reflect consideration of 
the veteran's documented medical 
history, current complaints, and 
other assertions, etc. The report 
of the examination should be 
comprehensive and include a 
detailed account of all 
manifestations of the claimed 
cervical spine disability.  
Following review of the record and 
physical examination, the examiner 
should provide an opinion as to 
whether it is as least as likely 
as not that the veteran currently 
has a cervical spine disorder that 
is related to injury in service, 
or whether it is more likely of 
post service onset.

5.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  Copies of the examination 
notifications should be included 
in the claims folder.  Failure to 
appear for examinations should be 
noted in the file.

6.  The RO should ensure that the 
medical reports requested above 
comply with this remand, 
especially with respect to the 
instructions to provide competent 
medical opinions.  If a report is 
insufficient, or if the requested 
action is not taken or is 
deficient, it should be returned 
to the examiner for correction. 
See Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If a benefit is 
not granted, the veteran and his 
representative should be furnished 
a supplemental statement of the 
case and be afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


